 


109 HRES 368 : Congratulating the State of Israel on the election of Ambassador Dan Gillerman as Vice-President of the 60th United Nations General Assembly.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 368 
In the House of Representatives, U.S., 
 
October 27, 2005. 
 
RESOLUTION 
Congratulating the State of Israel on the election of Ambassador Dan Gillerman as Vice-President of the 60th United Nations General Assembly. 
 
 
Whereas the 60th General Assembly of the United Nations will be held in New York City from September through December 2005; 
Whereas the United Nations General Assembly is presided over by a President and 21 Vice-Presidents, who are nominated by the General Assembly’s five regional groupings; 
Whereas prior to 2000, Israel was the only member of the United Nations to be excluded from a United Nations regional grouping; 
Whereas this exclusion was the result of the refusal by Arab states to permit Israel to join the Asian group; 
Whereas this exclusion prevented Israel from serving as the President of the United Nations General Assembly, or as a member of any bureau in the General Assembly and its main committees; 
Whereas in 2000, Israel was accepted as a temporary member of the Western European and Others Group (WEOG), which includes Canada, the United States, Australia, and New Zealand, in addition to the countries of Western Europe, and its temporary membership was extended in 2004; 
Whereas on April 21, 2005, the Western Europe and Others Group nominated Israel as a candidate for Vice-President of the 60th United Nations General Assembly; 
Whereas on June 13, 2005, the 191 member United Nations General Assembly elected Ambassador Dan Gillerman, Israel’s Permanent Representative to the United Nations, as one of 21 Vice-Presidents of the 60th General Assembly; 
Whereas Israeli Ambassador Gillerman called the election a historic moment for Israel, which had last served as United Nations General Assembly Vice-President in 1952; 
Whereas Ambassador Gillerman also said that the election confirms that Israel is becoming a more active and normal member of the [United Nations]; and 
Whereas United Nations Secretary-General Kofi Annan welcomed Israel’s election to the Vice-Presidency of the General Assembly: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Ambassador Dan Gillerman, Israel’s Permanent Representative to the United Nations, and the Government and people of the State of Israel on Israel’s election as Vice-President of the 60th General Assembly of the United Nations; 
(2)welcomes the nomination by the Western European and Others Group (WEOG) of Israel for the position of Vice-President of the 60th United Nations General Assembly; 
(3)welcomes the election by the United Nations General Assembly of Israel as Vice-President of the 60th General Assembly; 
(4)supports continued expansion of Israel’s role at the United Nations; 
(5)notes with concern that Israel remains the object of extreme vilification by many members of the United Nations; 
(6)further notes that Israel remains excluded from the Asian regional grouping within the organization; and 
(7)calls upon United Nations Secretary-General Kofi Annan to work to end the vilification of Israel at the United Nations and to use his good offices to support Israel’s bid to join the Asian regional grouping.  
 
Jeff TrandahlClerk. 
